Dismissed and Memorandum Opinion filed February 26, 2004








Dismissed and Memorandum Opinion filed February 26,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00047-CR
____________
 
PATRICK ARVIND
GHOSH, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
248th District Court
Harris County,
Texas
Trial Court Cause No. 971,964
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to possession with intent to
deliver more than four grams, but less than 200 grams, of cocaine.  In accordance with the terms of a plea
bargain agreement with the State, on December 22, 2003, the trial court
sentenced appellant to confinement for eighteen years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 26, 2004.
Panel consists of Justices Fowler,
Edelman and Seymore.
Do Not Publish C Tex. R. App.
P. 47.2(b).